                  Case 1:18-cv-08607-LGS Document 21 Filed 03/13/19 PageUSDC  1 of 2SDNY
                                                  U.S. Department of JusticeDOCUMENT
         [Type text]                                                        ELECTRONICALLY FILED
                                                  United States Attorney    DOC #:
                                                                            DATE FILED: 3/13/2019
                                                  Southern District of New York
                                                              86 Chambers Street
                                                              New York, New York 10007
                                                                      March 12, 2019
Application GRANTED. The Government shall file its Motion for Summary Judgment by March 14, 2019. Plaintiffs shall
file their Opposition
            VIA ECF and Cross-motion for Summary Judgment by April 11, 2019. The Government shall file its
OppositionHonorable
             and ReplyLorna
                         by MayG. 2, 2019. Plaintiffs shall file their Reply by May 22, 2019.
                                  Schofield
            United States District Judge
Dated: March     13,States
            United   2019 District Court
        New 40 York,
               FoleyNew    York
                      Square
            New York, NY 10007

                Re:     The New York Times Co. v. Federal Communications Commission,
                        18 Civ. 8607 (LGS)

         Dear Judge Schofield:

                  This Office represents defendant Federal Communications Commission (“FCC”) in the
         above-referenced Freedom of Information Act case brought by plaintiffs The New York Times
         Company, Nicholas Confessore, and Gabriel Dance (“Plaintiffs”). I respectfully write to request
         a final, one-day extension of the briefing deadline for the FCC’s motion for summary judgment,
         as set forth in the Court’s order dated March 1, 2019 [Dkt. No. 19], from March 13, 2019, to
         March 14, 2019. FCC is aware that the Court granted its prior letter motion with the admonition
         that “[n]o further extensions will be granted absent extenuating circumstances,” id., but submits
         that an extenuating circumstance that was brought to the undersigned attorney’s attention late
         today necessitates a brief extension of the FCC’s deadline to file its opening brief. Plaintiffs’
         counsel consents to this request. This request will not affect any other briefing deadlines in this
         case.

                 During pre-suit discussions between FCC and Plaintiffs in an attempt to reach a
         consensual resolution with respect to Plaintiffs’ FOIA request for certain FCC server logs, the
         FCC raised concerns that responding to Plaintiffs’ FOIA request, as submitted in June 2017 and
         modified in September 2017 and December 2017, presented serious network security risks. In
         response, Plaintiffs modified their FOIA request in May 2018 and August 2018 in a manner
         which, among other things, tried to address the FCC’s security concerns by proposing that the
         agency use a “find and replace” process to substitute internal Internet Protocol (“IP”) addresses
         with unique identifiers. FCC’s opening brief, which is due tomorrow, was prepared to argue that
         the agency’s withholding of the requested server logs was proper, among other reasons, because
         Plaintiffs’ “find and replace” proposal entailed the creation of a new record, which FOIA does
         not require the agency to undertake. However, at around 4 p.m. this afternoon, the FCC
         informed the undersigned for the first time of a new factual development that may alter or even
         moot that argument. Accordingly, the FCC requests an additional day to determine how to
         address that in its briefing and in the agency’s Vaughn submission.

                Again, the FCC sincerely apologizes for the last-minute nature of this request, and thanks
         the Court for its consideration of this request.
        Case 1:18-cv-08607-LGS Document 21 Filed 03/13/19 Page 2 of 2
 Hon. Lorna G. Schofield                                               Page 2 of 2
 March 12, 2019



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                      By:    /s/ Tomoko Onozawa
                                            TOMOKO ONOZAWA
                                            Assistant United States Attorney
                                            Tel: (212) 637-2721
                                            Fax: (212) 637-2686

cc: All Counsel of Record (via ECF)
